Title: To Thomas Jefferson from Henry Remsen, Jr., 14 October 1790
From: Remsen, Henry, Jr.
To: Jefferson, Thomas



Dr. Sir
New York October 14th. 1790

I had the honor of receiving your letter of the 1st. Inst. yesterday. The one enclosed for Mr. Short came too late for the french packet, which had sailed some days, but I shall send it under cover to Messrs. Willinks & Van Staphorsts, together with a parcel of Newspapers, by a vessel bound to Amsterdam which is advertised shortly to sail.
The people in bargaining for your house, said that they should not want to enter and live in it before the close of the present month or the beginning of the next, but that as several alterations must be made, particularly in the lower front room which was to be shelved for a store, it would be very convenient to them and the Landlord to have possession earlier. As I espected the vessel would be ready to sail for Philadelphia about the beginning of October,  and was apprehensive no better offer would be made, I consented to the bargain which had been begun and partly concluded between them and the Landlord. By that bargain they were to pay half rent from the 1st. of November which is quarter-day. I enclose Mr. Bruce’s Note respecting this affair given to me, agreeable to your request.
On the 1st. instant I presented the salary account for settlement and payment, and received all the money and distributed it according to practice, except 800 dollars belonging to you. The Treasurer’s Order on the Bank of Philadelphia for this sum, and a statement of your quarterly account I have now the honor to enclose. I should have kept it ’till my arrival at Philadelphia and then lodged it in the Bank, did you not expect to stay longer in Virginia than you first proposed. The nature of the note is such that in case of its loss, no benefit can result to the finder, or loss to you. Mr. Meredith says he will renew it if necessary.
For the same reason I yesterday enclosed several letters and newspapers received since the 1st., and now forward some other papers, with the hope that they may come to hand before you depart from home. I thought of venturing the transmission of these papers even before the receipt of your last letter, as some of them were from Mr. Short addressed to you, and I knew they being the first might be important Letters. I have not heard any tidings of your servant and furniture from Paris.—Mr. Taylor has it in charge to do what is necessary should they get to Philadelphia before I do, and my father will with pleasure attend to them if they arrive here after my departure.
On the 2d. instant your furniture, Sir, and that of Francis, Mr. Taylor, and a Gentleman first Clerk in the Treasurer’s Office, and also that part of the effects of the Office that was to go by water, were put on board of a Vessel bound for Philadelphia, which sailed two days after. Mr. Taylor went by land to receive them. He has written me a letter dated the 11th. mentioning the safe arrival of the vessel and her cargo, and that Mr. Leiper, who had not purchased the house adjoining yours, or hired that or any other, had then gone with him to view those you had looked at, and hired the one directly opposite yours for £70. It belong he says to a Widow Walker, and is three stories high with a garret, kitchen and stable. The freight of the Vessel is 106 dollars and ⅔, being the lowest sum that has been given, altho’ somewhat higher than I expected to give. As far as I can judge by seeing  every thing put on board, Your proportion will be near a fourth, including Francis’s things; the proportion of the Office one half, and Taylor’s and Anderson’s rather more than a fourth, but the passages of Mathew, and Francis and his wife at 2 dollars each, is a separate charge.
That part of the effects of the Office that was to go by land, are boxed up and in readiness, and only wait for those belonging to the Treasury and other Departments to set out. The Secretary of the Treasury has made a Contract for transporting all those things to Philadelphia at 4/6 pr. hundred. They will go by water to Brunswick to avoid the risk of going to Sea, which they must have done if they had gone to Amboy, from thence to Trenton landing by land, and from thence to Philadelphia by water. He proposed this route, and his paying for the whole, to which I agreed. Mr. Blackwell and I shall attend our things. The Treasury Office will close on the 15th. when they will prepare for the Journey, and by the 20th. we shall be on the way.
I should have been in Philadelphia, Sir, when your things arrived, but found it impossible. I was to receive a sum of money from the Treasury to pay off the accounts against the Office, attend to the boxing of the cases that were to go by land, which chiefly appertained to the foreign Office, and also to the packing of the chests in the Hall (which were likewise to go by land) and the removal of them to the Office in broadway; for the Corporation had required the delivery of the two rooms we occupied in that building.—I flatter myself Mr. Taylor has paid proper attention to every thing I recommend to his care.
As I had received frequent enquiries from Mr. Mac Donogh, thro’ his friends here after his return to Boston, respecting the steps he must take to be recognized, I wrote him a short letter informing him that the President and Secretary of State would be in Philadelphia about the Middle of November, and that it would be optional in him to exhibit his Commission personally, or by some of his friends; or if he preferred it, he might write to the Secrety. of State and enclose it, and his recognition would rest with them. I thought myself authorized to say this from your letter.
I have thought it my duty, Sir, to be thus minute. You have been long absent, and should know the exact situation of your office. I have also enclosed the Leyden Gazette, which I took from a large packet the seal of which I broke, that contained that and  several parcels of dutch papers.—I have the honor to be with the greatest respect Dr Sir Your obliged & obedient Servant,

Henry Remsen Junr.

